Exhibit 10.1

 

AGREEMENT

 

THIS AGREEMENT (“Agreement”) is made and entered into on this 11th day of
April 2008 by and among (i) Zale Corporation and Zale Delaware, Inc.
(collectively “Zale”), (ii) Claire’s Stores, Inc. and Claire’s Boutiques, Inc.
(collectively “Claire’s”), and (iii) John A. Zimmermann (“Zimmermann”).

 

Recitals

 

WHEREAS, Zimmermann and Zale are parties to that certain Settlement and Release
Agreement, entered into in March 2008 (the “Settlement Agreement”), and certain
provisions that survived the execution and delivery of the Settlement Agreement
contained in that certain Employment Agreement, dated February 16, 2006, between
Zimmermann and Zale Corporation (the “Employment Agreement”).  Terms used herein
and not defined herein shall have the meanings attributed thereto in the
Settlement Agreement.

 

WHEREAS, Zimmermann has entered into an employment arrangement with Claire’s,
which is scheduled to commence on April 14, 2008 (the “Commencement Date”).

 

WHEREAS, Zale has agreed to specifically carve out Claire’s and its direct and
indirect subsidiaries and parents that operate or service Claire’s specialty
retail stores, including Icing stores and Afterthought stores, (collectively
“Claire’s Parties”), from the definition of Competing Business contained in
paragraph 11 of the Settlement Agreement and paragraph 9 of the Employment
Agreement in consideration of a payment of $125,000 from Claire’s.

 

WHEREAS, pursuant to paragraph 7(a)(ii) of the Settlement Agreement, and subject
to the terms and conditions of the Settlement Agreement, Zale is to provide
future Severance Pay (as defined in the Settlement Agreement).

 

NOW THEREFORE, in consideration of the recitals and mutual promises, covenants
and agreements set forth herein, the parties agree as follows:

 

1.             Although Zimmermann disputes whether Claire’s Parties fall within
the definition of Competing Business as used in the Settlement Agreement and in
the Employment Agreement, Zale agrees to specifically carve out the Claire’s
Parties from the definition of Competing Business as used in the Settlement
Agreement and in the Employment Agreement solely for the purpose of Zimmermann
becoming employed by Claire’s in consideration of a payment by Claire’s by wire
transfer to Zale of $125,000 (the “Claire’s Payment”), to be paid by Claire’s
upon execution of this Agreement by all parties.  As a result of this carve out,
Zale agrees to not seek any enforcement or take any action against the Claire’s
Parties or Zimmermann under paragraph 11 of the Settlement Agreement or
paragraph 9 of the Employment Agreement based on Zimmermann’s

 

--------------------------------------------------------------------------------


 

employment by Claire’s; however, this carve out does not waive or modify any of
the other obligations that Zimmermann has or owes to Zale under the Employment
Agreement and/or under the Settlement Agreement including, but not limited to
the no hire/non-solicitation of employees, trade secrets, confidentiality, and
proprietary information obligations of Zimmermann contained in paragraphs 10 and
11 of the Employment Agreement and paragraphs 8 and 10 of the Settlement
Agreement.  In the event the Commencement Date does not occur for any reason,
this Agreement shall be null and void, neither Claire’s nor Zale shall have any
obligations under this Agreement, and Zale shall return to Claire’s any Claire’s
Payment that has been actually received by Zale.

 

2.             Claire’s and Zimmermann represent to Zale that the salary to be
paid to Zimmermann by Claire’s during the period between the Commencement Date
and February 19, 2009 (assuming all of the following occur: (a) the Commencement
Date occurs, (b) Zimmermann remains employed through February 19, 2009, and
(c) Zale pays all Severance Pay to Zimmermann for the period prior to the
Commencement Date) is greater than the future Severance Pay owed subsequent to
the Commencement Date by Zale to Zimmermann under paragraph 7(a)(ii) of the
Settlement Agreement.

 

3.             Other than as specifically modified hereby, this Agreement shall
not act as a modification or wavier by either Zale or Zimmermann with respect to
their rights or obligations under the Settlement Agreement or under the
Employment Agreement.

 

4.             The parties agree to keep this Agreement and the terms contained
herein confidential, and will not disclose this Agreement or its terms to
persons outside of their respective companies, other than legal counsel, outside
accountants, or in response to any court order or other legal process, except as
necessary to enforce its terms or as may be required by law.  In that
connection, Claire’s, Zimmermann and Zale agree and acknowledge that Zale and
Claire’s may disclose this Agreement or portions hereof in public filings with
the United States Securities and Exchange Commission.

 

5.             This Agreement may be executed in counterparts, which when taken
together shall constitute one Agreement.  A signature sent by fax or electronic
means on this Agreement shall constitute an original signature for all purposes.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

ZALE CORPORATION

 

 

 

By:

/s/ Rodney Carter

 

Its:

EVP, CAO and CFO

 

 

 

ZALE DELAWARE, INC.

 

 

 

By:

/s/ Rodney Carter

 

Its:

EVP, CAO and CFO

 

 

 

 

CLAIRE’S STORES, INC.

 

 

 

By:

/s/ Rebecca Orand

 

Its:

SVP and General Counsel

 

 

 

CLAIRE’S BOUTIQUES, INC.

 

 

 

By:

/s/ Rebecca Orand

 

Its:

SVP and General Counsel

 

 

 

 

/s/ John A. Zimmermann

 

JOHN A. ZIMMERMANN

 

 

3

--------------------------------------------------------------------------------